Citation Nr: 9933894	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
hearing loss and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen a claim by the veteran 
seeking entitlement to service connection for hearing loss.

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on 
September 16, 1999, at which time they testified with respect 
to the claim now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.


REMAND

The veteran contends, in essence, that he currently has 
hearing loss and that it is related to service.  He is 
seeking to reopen a previously-denied claim for service 
connection for that disability with new and material 
evidence.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to notify the veteran of the evidence necessary to 
complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly Court of Veterans' 
Appeals) has held that the duty to inform includes advising 
the veteran that evidence, the existence of which the VA has 
notice and which may make a claim plausible, was needed to 
complete his claim.  Robinette v, Brown, 8 Vet. App. 69, 80  
(1995); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) (§  
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).

In this case, the claims file indicates that the veteran 
served on active duty with the United States Army from March 
1966 to February 1968.  However, private medical records, 
dated in December 1964, indicate that the veteran had a 
history of service in the Air Force.  Thus, it appears that 
the veteran has an additional period of service, which has 
not been verified.  Any additional periods of active duty 
must be verified, and any associated service medical records 
obtained, prior to appellate review of this case.

In addition, during the veteran's September 1999 Travel Board 
hearing, he indicated that he was treated for hearing loss at 
the VA Medical Center (VAMC) in Miami, Florida, in the 
"early 1970s," and, subsequently, was provided hearing aids 
by the VAMC in "Georgia."  However, no attempt to obtain 
any such records was made by the RO, and no letter informing 
the veteran of his need to obtain such records was issued.  

Overall, the Board finds that the VA's duty to inform the 
veteran pursuant § 5103(a) has not been satisfied.  An 
attempt to verify all periods of active duty and to obtain 
all pertinent service and VA medical records should be made 
and the veteran provided notification of the importance of 
his submitting any other pertinent medical evidence.  
Robinette v, Brown, 8 Vet. App. 69, 80  (1995); Epps v. 
Brown, 9 Vet. App. 341 (1996); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (per curiam) (VA has duty to consider 
all evidence in its constructive possession).  The Board 
makes no finding as to whether the veteran has presented well 
grounded claims, invoking a duty to assist.  See 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran in 
order to identify any and all additional 
periods of active duty, with specific 
reference to service in the Air Force 
prior to December 1964.  Any such alleged 
service should be verified by obtaining a 
copy of the associated DD Form 214 or 
other service personnel record.  Copies 
of all correspondences made and records 
obtained should be added to the claims 
folder.

2.  The veteran should be provided the 
opportunity to identify all sources of 
treatment received for hearing loss since 
service, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
In particular, the veteran should provide 
the necessary information relating to 
medical treatment and dates of such 
treatment received at the VAMC in Miami, 
Florida, and in Georgia.  He should also 
indicate which VAMC in Georgia treated 
him.  The RO should attempt to obtain all 
VA records.  It should also attempt to 
obtain all identified non-VA records, or 
inform the veteran of the necessity to 
submit such records.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

3.  After the above development has been 
completed, the RO should review whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
hearing loss.  It is important that this 
analysis be conducted pursuant to 
38 C.F.R. § 3.156(a)  (1999), and in 
light of the United States Court of 
Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356  
(1998) (That a claim raise a 'reasonable 
possibility' of changing the previous 
disallowance is not a reasonable 
interpretation of the regulatory 
provisions pertaining to new and material 
evidence), and the United States Court of 
Appeals for Veterans Claims' decisions in 
Winters w. West, 12 Vet. App. 203  
(1999), and Elkins v. West, 12 Vet. App. 
209  (1999) (If new and material evidence 
has been presented, a claim must still be 
well-grounded before it may be reopened 
and evaluated on the merits).

4.  If the action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



